Citation Nr: 0105542	
Decision Date: 02/23/01    Archive Date: 03/02/01

DOCKET NO.  99-24 273	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUES

1.  Entitlement to an increased rating for residuals of 
lumbosacral strain with degenerative disc disease and 
degenerative arthritis, currently evaluated as 40 percent 
disabling, for purposes of accrued benefits.

2.  Entitlement to an increased rating for a generalized 
anxiety disorder, currently evaluated as 30 percent 
disabling, for purposes of accrued benefits.

3.  Entitlement to service connection for the cause of the 
veteran's death.

4.  Entitlement to dependency and indemnity compensation 
under the provisions of 38 U.S.C.A. § 1318 (West 1991 & Supp. 
2000).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


INTRODUCTION

The appellant is the surviving spouse of the veteran who had 
active service from October 1942 to February 1946, and who 
died in March 1998. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 1999 decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
North Little Rock, Arkansas.


REMAND

The March 1999 RO decision denied the claim of entitlement to 
service connection for the cause of the veteran's death on 
the basis that it was not well grounded.  There has been a 
significant change in the law during the pendency of this 
appeal.  On November 9, 2000, the President signed into law 
the Veterans Claims Assistance Act of 2000, Pub. L. No. 106-
475, 114 Stat. 2096 (2000).  Among other things, this law 
eliminates the concept of a well-grounded claim, redefines 
the obligations of the VA with respect to the duty to assist, 
and supersedes the decision of the United States Court of 
Appeals for Veterans Claims in Morton v. West, 12 Vet. App. 
477 (1999), withdrawn sub. nom.  Morton v. Gober, No. 96-1517 
(U.S. Vet. App. Nov. 6, 2000) (per curium order), which had 
held that VA cannot assist in the development of a claim that 
is not well grounded.  This change in the law is applicable 
to all claims filed on or after the date of enactment of the 
Veterans Claims Assistance Act of 2000, or filed before the 
date of enactment and not yet final as of that date.  
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
§ 7, subpart (a), 114 Stat. 2096, __ (2000).  See also Karnas 
v. Derwinski, 1 Vet. App. 308 (1991).

In a June 1997 statement the appellant's representative 
indicated that the veteran was in receipt of treatment at the 
VA Medical Center in Little Rock.  Records from the VA 
Medical Center in Little Rock, from March 1996 to July 1997 
were received.  In August 1998 the appellant's representative 
submitted a medical record from a VA medical center, dated in 
March 1998.  The record reflects that the veteran was 
hospitalized for approximately 30 days from February to March 
1998.  It does not appear that an attempt has been made to 
obtain any VA treatment records subsequent to July 1997, 
including those relating to the hospitalization in February 
and March 1998.

In light of the above, the appeal is REMANDED to the RO for 
the following:

1.  The RO should contact the VA Medical 
Center in Little Rock and request copies 
of all records relating to any treatment 
provided the veteran from July 1997 until 
his death, including records relating to 
the February and March 1998 VA 
hospitalization.  If the February and 
March 1998 VA hospitalization did not 
occur at the VA Medical Center in Little 
Rock, the RO should ascertain what VA 
medical center the February and March 
hospitalization occurred at and request 
copies of all records relating thereto.

2.  The claims folder should be reviewed 
by an appropriate VA physician for the 
purpose of obtaining an opinion regarding 
any etiology between the veteran's 
service-connected disabilities and his 
death.  The claims folder must be made 
available for review and the physician's 
report should reflect that such review 
was accomplished.  The physician is 
requested to provide an opinion, based on 
a review of the evidence, as to whether 
it is at least as likely as not that the 
veteran's colon carcinoma with metastasis 
existed during his active service, within 
one year of discharge from his active 
service in February 1946, or was 
otherwise related to his active service.  
The physician is also requested to 
provide an opinion, based on a review of 
the evidence, as to whether it is at 
least as likely as not that the veteran's 
service-connected residuals of 
lumbosacral strain with degenerative disc 
disease and degenerative arthritis and 
his generalized anxiety disorder either: 
(1) caused or contributed substantially 
or materially to cause death; (2) 
resulted in debilitating effects and 
general impairment of health to an extent 
that rendered the veteran materially less 
capable of resisting the effects of other 
disease that primarily caused death; or 
(3) were of such a severity as to have 
had a material influence in accelerating 
the veteran's death.  A complete 
rationale for any opinion offered should 
be given.

3.  Then, after insuring that the 
provisions of the Veterans Claims 
Assistance Act of 2000 have been complied 
with, the RO should readjudicate the 
issues on appeal.

4.  If any benefit sought on appeal is 
not granted to the appellant's 
satisfaction, both the appellant and her 
representative should be provided a 
supplemental statement of the case and 
afforded the appropriate opportunity to 
respond thereto.

Thereafter, the case should be returned to the Board for 
further appellate consideration, if otherwise in order.  In 
taking this action, the Board implies no conclusion, either 
legal or factual, as to the ultimate outcome warranted.  No 
action is required of the appellant unless she is otherwise 
notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' 
Benefits Improvements Act of 1994, Pub. L. No. 103-446, 
§ 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. § 5101 (West 
Supp. 2000) (Historical and Statutory Notes).  In addition, 
VBA's Adjudication Procedure Manual, M21-1, Part IV, directs 
the ROs to provide expeditious handling of all cases that 
have been remanded by the Board and the Court.  See M21-1, 
Part IV, paras. 8.44-8.45 and 38.02-38.03.



		
	MILO H. HAWLEY
	Acting Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).




